Name: 2003/696/EC: Council Decision of 29 September 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-10-08

 Avis juridique important|32003D06962003/696/EC: Council Decision of 29 September 2003 appointing a member of the Committee of the Regions Official Journal L 254 , 08/10/2003 P. 0016 - 0016Council Decisionof 29 September 2003appointing a member of the Committee of the Regions(2003/696/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) The Council adopted Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of a member of the Committee of the Regions has fallen vacant following the expiry of the term of office of Mr JosÃ © Luis OLIVAS MARTÃ NEZ, of which the Council was notified on 23 July 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Francisco CAMPS ORTIZ, Presidente de la Generalitat Valenciana, is hereby appointed a member of the Committee of the Regions in place of Mr JosÃ © Luis OLIVAS MARTÃ NEZ for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 29 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.